
	
		III
		112th CONGRESS
		1st Session
		S. RES. 160
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Burr (for himself,
			 Mrs. Feinstein, and
			 Mrs. Boxer) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 6, 2011, as Military
		  Spouse Appreciation Day. 
	
	
		Whereas the month of May marks National Military
			 Appreciation Month;
		Whereas military spouses provide vital support to men and
			 women in the Armed Forces and help to make the service of such men and women in
			 the Armed Forces possible;
		Whereas military spouses have been separated from loved
			 ones because of deployment in support of overseas contingency operations and
			 other military missions carried out by the Armed Forces;
		Whereas the establishment of Military Spouse
			 Appreciation Day is an appropriate way to honor the spouses of members
			 of the Armed Forces; and
		Whereas May 6, 2011, would be an appropriate date to
			 establish as Military Spouse Appreciation Day: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates May 6,
			 2011, as Military Spouse Appreciation Day;
			(2)honors and
			 recognizes the contributions made by spouses of members of the Armed Forces;
			 and
			(3)encourages the
			 people of the United States to observe Military Spouse Appreciation
			 Day to promote awareness of the contributions of spouses of members of
			 the Armed Forces and the importance of the role of military spouses in the
			 lives of members of the Armed Forces and veterans.
			
